DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 8, filed 04/20/2022, based on the applicant amended have been fully considered and are persuasive. The previous rejection of the claims has become moot. 

Allowable Subject Matter
Claims 20- 45 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein the first semiconductor substrate and the second semiconductor substrate are spaced apart by a trench, and wherein the trench has a width with a maximum variance that is 0.5 µm or less, as disclosed in Claim 20; or wherein the first-type portions of the first semiconductor substrate and second semiconductor substrate each correspond to one of a p-type portion and a n-type portion, and the second-type portions of the first semiconductor substrate and second semiconductor substrate each correspond to the other of the p-type portion and n-type portion, wherein the first semiconductor substrate and the second semiconductor substrate are spaced apart by a trench, and wherein the trench is filled with a conductive material, as disclosed in Claim 22; or wherein the second-type portions of the first semiconductor substrate and second semiconductor substrate each has a thickness that is equal to or less than its maximum depletion width, as disclosed in Claim 25; or wherein the first semiconductor substrate forms a resonator of the gyroscope and the second semiconductor substrate forms an electrode of the gyroscope, as disclosed in Claim 26.
In the instant case, Clark et al. (US 6,291,875) disclose a microstructure and a method of making the same with electrical isolation and interconnection, wherein a substrate that is etched to define mechanical structures at least some of which are anchored laterally to the remainder of the substrate. Electrical isolation at points where mechanical structures are attached to the substrate is provided by filled isolation trenches. Filled trenches may also be used to electrically isolate structure elements from each other at points where mechanical attachment of structure elements is desired. Furthermore, the substrate material 10a is doped single-crystal silicon and the trench-fill material 12 is doped polycrystalline silicon. The doping of the substrate and the trench-fill materials is selected such that a P-N semiconductor junction is created between the fill material and the substrate. For example, if the substrate has N-type dopant such as arsenic, the polycrystalline silicon would be doped with a P-type dopant such as boron. Due to diffusion of the polycrystalline silicon dopant into the substrate material 10a, the P-N junction will typically occur in the substrate material. Electrical isolation may be provided with a reverse bias on the P-N junction formed between the trench 20 and the substrate 10a; the advantage of this method is that the second deep etch attacks the trench material 20 at a rate similar to the substrate material 10a. Consequently, nubbins 23 are substantially removed, reducing stringers. Thus, electrical isolation of the structural elements 21 is ensured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898